John Brown


To:                              Michael Mowla
Subject:                         RE: Hill III, PD-0019-15
                                                                    FILED IN
                                                            COURT OF CRIMINAL APPEALS
Thank you, Michael.
                                                                  OCT 13 2015
John Brown
Court of Criminal Appeals
                                                                Abel Acosta, Clerk

From: Michael Mowla rmailto:michael(g)mowlalaw.com]
Sent: Friday, October 09, 2015 6:09 PM
To: Abel Acosta
Cc: John Brown
Subject: Hill III, PD-0019-15

Abel & John:


On behalf of Mr. Hill III, I will appear for oral argument on November 4, 2015 at 9:00 a.m.

Please confirm receipt of this email and acknowledgment. Thanks.

Michael Mowla
Attorney
P.O. Box 868
Cedar Hill, TX 75106
Dallas County
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
http://www.mowlalaw.com
B          BOARD
           CERTIFIED"
Texas Board of Legal Specialization
CRIMINAL APPELLATE LAW